DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-12, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. [Suh, US 20100042380] in view of Heckman et al. [Heckman, US 20140222525].
As to claim 9. Suh discloses A system for simulating the operation of an enterprise inventory management system, are operable to: 
instantiate at least a first instance of a simulated radio frequency identification (RFID) interrogator subsystem, [0031], said simulated RFID interrogator subsystem operable to generate data representative of each of a plurality of virtual inventory tags, [0046, 0052, 0054] and report said data to a global inventory database subsystem, simulated result DB 230 [fig. 1]; 
generate one or more performance metrics for said global inventory database subsystem, said performance metrics being a function of the receipt and processing of said data from said simulated RFID interrogator subsystem, [0040]; and
in response to said one or more performance metrics, alter the generation rate of said data by at least said first instance of said simulated RFID interrogator subsystem, or altering the instances of said simulated RFID interrogator subsystem to generate additional data, [0055], until a performance metric of said global inventory database subsystem reaches a predefined value, [0056, 0057].
Suh fails to explicitly disclose that the system comprising: at least one processor and at least one memory, said at least one memory containing instructions which, when executed by said at least one processor.
Suh teaches that the system is implemented as computer aided design system [0026, 0030, fig. 1].
All computer aided design systems are implemented on a computer that includes a processor and memory to store the instructions of the system.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Suh to understand that the computer aided design system is implemented on a computer.
Suh fails to disclose that the generated data is representative of each of a plurality of virtual inventory items.
Heckman teaches a RFID data collection and methods to simulate a RFID environment 100, [0033], using virtual RFID object tags 130 attached to virtual objects and contain data about the corresponding objects, [0031] which can be read using a virtual RFID reader 110, [0033]; wherein the system instantiates the virtual entities to simulate the virtual RFID system and read the data from the tags 130 using the readers 110 and adjust parameters to maximize the efficiency of the system, [0035]; wherein the data is analyzed in a database, [0036, fig. 8].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Suh with that of Heckman so that the system can simulate the RFID environment without using real equipment to save testing time and money.

As to claim 10. Suh fails to explicitly disclose The system recited in claim 9, wherein said system is further operative to modify, in response to said performance metrics, the computing resources associated with said global inventory database subsystem.
Suh, in [0060], teaches that the system is implemented in a flexible layer structure so the user can easily change the components of the system; wherein one of the components is the simulation results database 230, [fig. 1].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Suh to adjust the computing resources according to the needs of the simulated system.

As to claim 11. Suh discloses The system recited in claim 9, wherein each instance of said simulated RFID interrogator subsystem generates data representative of expected data from one or more real-world physical facilities, [0027].

As to claim 12. Suh discloses The system recited in claim 11, wherein said expected data is a function of the size of each of said one or more real-world physical facilities, [0027].

As to claim 14. Suh discloses The system recited in claim 9, wherein at least one of said one or more performance metrics represents an instantaneous value, [0055].

As to claim 16. Suh discloses The system recited in claim 9, further comprising the step of generating a report of said one or more performance metrics of said global inventory database subsystem correlated to data received from one or more instances of said simulated RFID interrogator subsystem, [fig. 8, 0056].

As to claims 1-4, 6, 8 are rejected with the same prior arts and reasoning as to that of claims 9-12, 14, 16, respectively.

Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Heckman as applied to claims 1, 9 above, further in view of Noureldin et al. [Noureldin, US 20130282184].
As to claim 13. The combination of Suh and Heckman fails to disclose The system recited in claim 11, wherein said expected data is a function of the time zone where each of said one or more real-world physical facilities is located.
Noureldin teaches simulating the operating conditions of a system, [0038], wherein the expected data includes a time-zone of the location of the physical system, [0122].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Suh and Heckman with that of Noureldin so that the simulation can consider factors that could be affected by the time zone of the location of the system.

As to claim 5 is rejected with the same prior arts and reasoning as to that of claim 13.

Claims 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suh in view of Heckman as applied to claims 1, 9 above, further in view of Bhagchandani et al. [Bhagchandani, US 20130282184].
As to claim 15. the combination of Suh and Heckman fails to disclose The system recited in claim 9, wherein at least one of said one or more performance metrics represents an average value associated with a predefined temporal period.
Bhagchandani teaches simulation of a system wherein the system produces performance metrics that include an average value associated with a predetermined temporal period, [0023].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Suh and Heckman with that of Bhagchandani so that the system can be optimized to handle the average amount of work for a predetermined time period.

As to claim 7 is rejected with the same prior arts and reasoning as to that of claim 15.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688